Title: Notes and Plans for Western Defense, [23 July 1779 and after]
From: Jefferson, Thomas
To: 



[23 July 1779 and after]

Plan for regimenting & stationing the two Western battalions.


Joseph Crocket & James Knox  Lt. Colonels commandants}appointed by the Council


George Walls, Robert Powell. Majors.


William Cherry, Samuel Gill. Captains.


Thomas Walls, Peter Moore. Ensigns.





  no. of men supposed they will raiseOfficers to be recommended by the feild officers of the respective countriesDestination.


Yohogania.a Captain.a Lieutenant.


40.Monongalia.a Captain.a Lieutenant.


  12.Ohio.an Ensign.


  Kentuckeya Lieutenant.


41.Hampshirea Captain.a Lieutenant.


44.Berkeleya Captain.a Lieutenant.


41.Frederick.a Captain.a Lieutenant.


  37.Shenandoah.a Captain.an Ensign.


  21.Rockingham.a Lieutenant.an Ensign


25.Rockbridge.a Captain.


  31.Botetourt.a Captain.an Ensign.


76.Loudoun.a Captaina Lieutenant.two Ensigns.


45.Fauquier.a Captain.a Lieutenant.an Ensign.


69.Culpepper.a Captain.a Lieutenant.two Ensigns.


  24.Orange.a Lieutenantan Ensign.


506 


NORTHWESTERNPOSTS


32.Fairfaxa Captain.for such stations on Northwestern frontier as shall be recommended by Col. Matthews, Abr. Hite & Duval, who are to meet at Shenandoah C. H. Aug. 31. one of the captains & both ensigns appointed by council to be of this division.


31.Prince Willm.a Captain.


  28.Louisa.a Lieutenant.an Ensign.


  22.Goochland.a Lieutenant.


  12.Fluvanna.a Lieutenant.


  36.Albemarlea Captain.an Ensign.


61.Augusta.a Captain.a Lieutenant.an Ensign.


  244 | 22.Greenbriara Lieutenant.


SOUTHWESTERNPOSTS


  38.Washington.a Captain.an Ensign.for such stations on South Western frontier as shall be recommended by Genl. Lewis, Colo. Fleming & Wm. Christian, who are to meet at Botett. C. H. Aug. 31. one of the captains appointed by council to be of this division.


  25.Montgomery.a Lieutenant.an Ensign.


  32.Henry.a Captain.an Ensign.


  29.Pittsylvania.a Captain.an Ensign.


61.Bedford.a Captain.a Lieutenant.an Ensign.


  24.Amherst.a Lieutenant.


  25.Buckingham.a Lieutenant.


  253 | 19 Cumberland.a Lieutenant.


497 



  
    Plan for regimenting and stationing one of the Western battalions

  
  
    
    
    
    
    
    
    
      Stations on the Ohio
      No. of menproposed
      from what counties
      Officers from each county
      No. supposedeach countywill raise
      Actualstrengthof the post
      Feild officersto be stationed.
    
    
      Fish creek          
      75.          
      Fairfax          
      a Captain          
      . . . . . . .          
      . . . . . . .          
      32          
      }          
      32.          
      }          
      75          
                 
    
    
      . . . . . . .
      . . . . . . .
      . . . . . . .
      * an Ensign
      . .
    
    
      Prince William
      a Captain
      . . . . . . .
      . . . . . . .
      31.
      }
       
    
    
      Fluvanna
      . . . . . . .
      a Lieutenant
      . . . . . . .
      12
      43
    
    
      . . . . . . .
      . . . . . . .
      . . . . . . .
      *an Ensign
      . .
      . .
    
    
    
      Little Kanhaway.
      75.
      Augusta
      a Captain.
      a Lieutenant.
      an Ensign
      . . .
      61.
      }
      75.
       
    
    
       
       
      Louisa.
      . . . . . . .
      a Lieutenant.
      . . . . . . .
      . . .
      14
    
    
      Fort Randolph.
      100.
      Albemarle
      a Captain.
      . . . . . . .
      an Ensign.
      36.
      }
      58.
      }
      94
      Lieut. Col.Commdt.Crocket.
    
    
      Green Briar
      . . . . . . .
      a Lieutenant.
      . . . . . . .
      22
    
    
      . . . . . . .
      *a Captain.
       
       
       
      }
      36
    
    
      Goochland.
       
      a Lieutenant.
       
      22.
    
    
      Louisa.
       
       
      an Ensign.
      14
    
    
      Guiandot
      50.
      . . . . . . .
      *a Captain
      . . . . . . .
      . . . . . . .
       
      }
      50.
       
      50.
       
    
    
      Sioto
      Bedford
      . . . . . . .
      . . . . . . .
      . . . . . . .
      11.
    
    
       
      Cumberland
      . . . . . . .
      . . . . . . .
      . . . . . . .
       7.
    
    
      Buckingham
      . . . . . . .
      . . . . . . .
      a Captain.
       7.
    
    
      Montgomery.
       7.
      a Lieutenant
      an Ensign
      25.
    
    
      Big Sandy riverGreat Salt lick
      50.
      Bedford
      a Captain.
      a Lieutenant
      an Ensign
      50.
      50.
       
    
    
      Licking creekKentucky
      100.
      Henry.
      a Captain.
      a Captain.
      an Ensign.
      32.
      }
      50.
      }
      103
      a Major.
    
    
      Buckingham
      . . . . . . .
      a Lieutenant
      . . . . . . .
      18.
    
    
      Pittsylvania
      a Captain.
      . . . . . . .
      an Ensign
      29.
      }
      53.
    
    
      Amherst.
      . . . . . . .
      a Lieutenant.
      . . . . . . .
      24
    
    
      Martin’s cabbin
       
       
       
       
       
       
    
    
      in Powel’s valley
      50.
      Washington
      a Captain.
      . . . . . . .
      an Ensign
      38.
      }
      50
      50.
    
    
       Falls of the Ohio.
      Cumberland.
      . . . . . . .
      a Lieutenant.
      . . . . . . .
      12
    
  
    



PittsburghBig Buffalo lick 390.


  to Logstown. 18.Large islands 410.


  Beaver cr. 29 ¼Little Miamis. 492.


  Little do. 42.Licking cr. 500.


  Yellow cr. 52.Gr. Miamis 527 ½


  Mingstown 71 ¼Elephant’ bones 560 ½


  Two creeks (Weeling). 72 ¼Kentucke riv. 604 ½


  Long creek (Fishg cr.)123 ½Falls of the Ohio 682


  end of do.139Low country begins 837 ¾


  Muskingham riv.168.Beginng of 5 islands 960.


  L. Kanhawa riv.182. ¾Wabache 999 ¾


  Hockhocking riv.186.Big rock & cavern1062 ½


  Gr. Kanhaway266 ¼Shawanis riv.1094. ¾


  Yandsto308.Cherokee riv.1107.


  B. Sandy cr.321.Fort Mansiack1118


  Sioto366.Mouth of Ohio1164.


Lindsay says an intermediate post at Lawrence’s creek 54 miles below Sioto and about 75 above Licking creek would be most essential. the principal war path crosses there from the Shawanese Wiandots & Northern Indians in general, and it is the only way a waggon road can be got from Kentucke up the Ohio.
A state of the Western posts & garrisons recommended by Col. Fleming
  
Augusta        Tyger’s valley. on the headwaters of    60   | Augusta     61
                 Cheat & the waters of little               |
                 Canhaway.                                  |
               Head of Green bryar    -  -  -          40   |
Greenbriar.    Fort Randolph. on Ohio at mouth              |
                 Gr. Kanhaway                         200.  |
               Kelly’s on the Gr. Kanhaway 20.    }         |
                 m. abov. mouth of Elk.           }         | Greenbriar  22
               Little meadows. on waters of Gr.   }         |
                 briar abt 30. or 40. mi. from    }   100   |
                 warm springs, more to Northward  }         |
               Sinks on Gr. Kanhaway opposite     }         |
                 mouth Bluestone.                 }         |
Montgomery     Head of Guyandot                   }         | Montgomery  25
               Culbertson’s bottom. at mouth of   }   100   |
                 Bluestone                        }         |
Washington     Sandy river                        }         | Washington  38
               Powel’s valley. it is the valley   }   100   |
                 betw. Kentucke & Clinch      }             |
                 or                               }         |
               Blackmore’s. is on Clinch 60. mi.            |
                 above it’s mouth.                         |

 